       Case 2:20-cv-00287-RMP          ECF No. 8   filed 03/10/21   PageID.41 Page 1 of 2




1
                                                                                  FILED IN THE
2                                                                             U.S. DISTRICT COURT
                                                                        EASTERN DISTRICT OF WASHINGTON



3                                                                        Mar 10, 2021
                                                                             SEAN F. MCAVOY, CLERK

4

5                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WASHINGTON
6

7
      SHIRLEY L. DEWILLERS,
8                                                    NO: 2:20-CV-287-RMP
                                  Plaintiff,
9                                                    ORDER OF DISMISSAL WITH
            v.                                       PREJUDICE
10
      JUSTIN L. DERBYSHIRE, and
11    RED’S EQUIPMENT REPAIRS,
      LLC.,
12
                                  Defendants.
13

14         BEFORE THE COURT is a Stipulated Motion to Dismiss with Prejudice,

15   ECF No. 7. Having reviewed the Stipulation and the record, the Court finds good

16   cause to grant dismissal. Accordingly, IT IS HEREBY ORDERED:

17         1. The Stipulated Motion to Dismiss with Prejudice, ECF No. 7, is

18               GRANTED.

19         2. Plaintiff’s Complaint is dismissed with prejudice and without fees or

20               costs to any party.

21         3. All pending motions, if any, are DENIED AS MOOT.


     ORDER OF DISMISSAL WITH PREJUDICE ~ 1
        Case 2:20-cv-00287-RMP     ECF No. 8   filed 03/10/21   PageID.42 Page 2 of 2




1          4. All scheduled court hearings, if any, are STRICKEN.

2          IT IS SO ORDERED. The District Court Clerk is directed to enter this

3    Order, enter judgment of dismissal with prejudice, provide copies to counsel, and

4    close this case.

5          DATED March 10, 2021.

6
                                                s/ Rosanna Malouf Peterson
7                                           ROSANNA MALOUF PETERSON
                                               United States District Judge
8

9

10

11

12

13

14

15

16

17

18

19

20

21


     ORDER OF DISMISSAL WITH PREJUDICE ~ 2
